Title: To Thomas Jefferson from Archibald Thweatt, 10 August 1806
From: Thweatt, Archibald
To: Jefferson, Thomas


                        
                        
                            Dear Sir
                            
                            Petersburg 10th Aug. 1806
                        
                        Since writing the inclosed letter on reflection I doubt whether it will safely reach Mr Eppes on his travels;
                            I have therefore taken the liberty of covering it to you, with a request that you will break the seal, as the contents
                            were intended to be made known to you. If I should appear presumptuous, I have only to offer in extenuation of my conduct
                            the purity of my motives, and to rest on your liberality to excuse the error of which I may be guilty. Wishing most
                            sincerely that every blessing may attend you and the beloved country over which you preside, I am Dear Sir 
                  With the most
                            profound respect Yours &c
                        
                            Archibald Thweatt
                            
                        
                    